Atlas forestier interactif de la République centrafricaine (version 1.0) ceux ra bités
. 3 De y T AA apitale

Chef-lieu de préfecture

m Chef-lieu de sous-préfecture
Limites administratives

--- Contour de préfecture
Infrastructures de transport
— Route nationale

— Route régionale

— Autre

Domaine forestier permanent
Zone tampon

Aire protégée

Permis forestier (PEA)

M Parc présidentiel

Couvert forestier

ClAutre

Forêt dense et humide

[IEau

Pa 4 Nana: Mar Déré)

Situation de décembre 2009

l
à ee) WORLD ES MINISTÈRE
ù : ve ES EAUX.
G | 1:1000000 RESOURCES | 4 FORÈTS CHASSE
INSTITUTE ET PÈCHE

